DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 17, 2019.  As directed by the amendment: no claims have been amended, claim 1-20 have been cancelled, and claims 21-40 have been added.  Thus, claims 21-40 are presently pending in this application.  
Claim Objections
Claim 30 is objected to because of the following informalities:  delete “on” in line 7.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  insert a period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40
Claim 38 recites the limitation "the at least two branches" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, this is being interpreted as “the first branch and the second branch”.  Claims 39-40 are rejected because they depend from claim 38.
Claim 40 recites the limitation "the second channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, this is being interpreted as “the second branch”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25-32 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme, US 2009/0281486, in view of Ota et al. (Ota), US 2003/0032862 A1.
Regarding claim 21, Ducharme discloses a medical device (system 20, P0023) comprising: an insertion portion (catheter 90, P0032) longitudinally extending between a proximal end (proximal end 92, P0032)  and a distal end (distal end 94, P0032), the insertion portion defining a channel (channel is the lumen within catheter 90, P0032) extending therethrough; and a handle (handle, see annotated Fig. 1 below) coupled to the proximal end of the insertion portion (Fig. 1) and including a handle body (handle body is the structure surrounding the handle), an irrigation port (first inlet port 72, P0025) in fluid communication with the channel, a first branch (first branch, see annotated Fig. 1 below) and a second branch (second branch, see annotated Fig. 1 below) each connected to the channel via a bifurcation (bifurcation at the junction of first and second branch), wherein the first branch connects the irrigation port to the channel (Fig. 1), and wherein the second branch is positioned proximal of the bifurcation (Fig. 1); an actuator (actuator, P0036) movably coupled (button, P0028) to a portion of the handle body; and a pressurizer (pressure source 50, P0028) within the handle body; wherein manipulation of the actuator is configured to actuate the pressurizer (P0028) to act directly on irrigation fluid (therapeutic agent 38, P0038) in the second branch to urge the irrigation fluid distally through the channel (the pressurizer is fully capable of acting directly on irrigation fluid in the second branch because P0040 teaches that a user may manually actuate the plunger 40 to dispense therapeutic agent 38 before the pressure source 50 has been actuated to deliver pressurized fluid through the connecting 

    PNG
    media_image1.png
    739
    873
    media_image1.png
    Greyscale

Ducharme does not teach wherein the handle includes the irrigation port, and wherein the first branch, second branch, and the bifurcation are contained within the handle body.
However, Ota teaches a liquid and gas supply apparatus wherein the handle includes an irrigation port, and wherein a first branch, a second branch, and a 
    PNG
    media_image2.png
    631
    876
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the irrigation port of Ducharme within the handle, and to include the first branch, second branch, and the bifurcation of Ducharme within a handle body, as taught by Ota for the purpose of portability, P0008.
Regarding claim 22, Ducharme in view of Ota teach the medical device of claim 21, wherein the pressurizer is positioned upstream of the bifurcation (Ducharme, Fig. 1).  
Regarding claim 23, 
Regarding claim 25, Ducharme in view of Ota teach the medical device of claim 21, wherein the actuator includes at least one of a depressible trigger (Ducharme, button, P0028) or a rotatable dial.  
Regarding claim 26, Ducharme in view of Ota teach the medical device of claim 21, wherein the irrigation port extends from the handle body (Ota, see annotated Fig. 2 above wherein the solid line demarcates the handle body from the handle), wherein the pressurizer includes a displacement member (Ducharme, pressurized fluid, P0027), and wherein the medical device further includes a direct physical linkage between the actuator and the displacement member (Ducharme, a button may be used to selectively actuate the pressure source, P0028).  
Regarding claim 27, Ducharme in view of Ota teach the medical device of claim 21, wherein the channel includes a channel longitudinal axis (Ducharme, longitudinal axis through center of lumen within catheter 90), and wherein the second branch includes a second branch longitudinal axis (Ducharme, second branch longitudinal axis through the center of the lumen within second branch) that extends parallel to the channel longitudinal axis (Ducharme, Fig. 1 wherein the two axis are shown to be parallel).  
Regarding claim 28, 
Regarding claim 29, Ducharme in view of Ota teach the medical device of claim 21, wherein the irrigation fluid is configured to flow from a source (Ducharme, container 30, P0023), through the irrigation port and the first branch, and into the channel by a force (gravity, in addition to the force placed upon the container 30 from plunger 40), and wherein the irrigation fluid is configured to flow from the source, through the irrigation port and the first branch, and into the second branch by the force to provide a supplemental reservoir of irrigation fluid (Ducharme, a user may manually actuate the plunger 40 to dispense therapeutic agent 38 before the pressure source 50 has been actuated to deliver pressurized fluid through the connecting member 70, and that therapeutic agent 38 may be dispensed at least partially into interior regions of the connected member 70, which includes the second branch wherein prior to the actuation of pressure source 50, fluid may flow into second branch of connecting member 70 by gravity).  
Regarding claim 30, Ducharme discloses a medical device (limitations mapped as above for claim 21, unless noted otherwise below), comprising: an insertion portion longitudinally extending between a proximal end and a distal end, the insertion portion defining a channel extending therethrough and including a channel longitudinal axis (channel longitudinal axis is the axis centered within the lumen of the catheter 90); and a handle coupled to the proximal end of the insertion portion, an irrigation port on in fluid communication with the channel; an actuator; a pressurizer housed within an interior of the handle; a first branch fluidly coupled to and positioned proximal of the channel and fluidly coupling the irrigation port to the channel via a bifurcation (bifurcation is the junction between the first and second branches); and a second branch positioned 
Ducharme does not teach wherein the handle includes the irrigation port, the first branch, second branch, and the bifurcation within the handle.
However, Ota teaches a liquid and gas supply apparatus wherein the handle includes the irrigation port, the first branch, second branch, and the bifurcation within the handle (see annotated Fig. 2 below).

    PNG
    media_image3.png
    631
    876
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the irrigation port, first branch, second branch, and the bifurcation of Ducharme within a handle as taught by Ota for the purpose of portability, P0008.
Regarding claim 31, Ducharme in view of Ota teach the medical device of claim 30, wherein the second branch includes a second branch longitudinal axis (Ducharme, second branch longitudinal axis is axis centered within the lumen of the second branch) that extends parallel to the channel longitudinal axis (Ducharme, Fig. 1) 
Regarding claim 32, Ducharme in view of Ota teach the medical device of claim 30, wherein the actuator is positioned on a proximal portion of the handle (Ota, pump switch 39, P0029), and wherein the pressurizer is fluidly coupled to a proximal portion of the second branch (Ducharme, distal end 64 of the tubing 60 may be coupled to the second inlet port 74 of the connecting member 70, P0030 and shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position the actuator of Ducharme on a proximal portion of the handle as taught by Ota for the purpose of portability, as taught by Ota, paragraph [0008].
Regarding claim 37, Ducharme in view of Ota teach the medical device of claim 30, wherein the first branch and the second branch are both positioned proximal of the bifurcation (Ducharme, Fig. 1), wherein the irrigation fluid from the source of irrigation fluid is configured to flow by the force of gravity from the source of irrigation fluid, through the irrigation port and the first branch, and into the channel, and is also configured to flow by the force of gravity from the source of irrigation fluid, through the 
Regarding claim 38, 
Ducharme does not teach the irrigation port in the handle, the first branch and the second branch within the handle body, and bifurcation within the handle. 
However, Ota teaches a liquid and gas supply apparatus wherein the irrigation port is in the handle (the handle is the entire device), and wherein a first branch and a second branch are within the handle body (see annotated Fig. 2 below, wherein the handle body excludes the irrigation port), and the bifurcation is within the handle. 
    PNG
    media_image2.png
    631
    876
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the irrigation port and bifurcation of Ducharme in the handle, and to include the first branch and second branch of Ducharme within the handle body, as taught by Ota for the purpose of portability, P0008.
Regarding claim 39, Ducharme in view of Ota teach the method of claim 38, wherein the first branch and the second branch are both positioned proximal of the bifurcation such that irrigation fluid is configured to flow through the first branch, into the 
Regarding claim 40, Ducharme in view of Ota teach the method of claim 38, wherein the channel includes a channel longitudinal axis (Ducharme, channel longitudinal axis is the axis centered within the lumen of the catheter 90), and wherein the second channel includes a second channel longitudinal axis (Ducharme, second longitudinal axis is the axis the is centered within the lumen of the second branch) that is parallel to the channel longitudinal axis (Ducharme, Fig. 1).
Claims 24 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ducharme in view of Ota and further in view of Young et al. (Young), US 2013/0165758 A1.
Regarding claim 24, 
Ducharme in view of Ota does not teach wherein the pressurizer is a piston pump or a peristaltic pump.  
However, Young teaches a miniature infusion pump wherein the pressurizer is a piston pump (piston pump, P0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medical device of Ducharme in view Ota with the miniature infusion pump of Young for the purpose of minimizing the space needed for components installed within a hand held device.  
Regarding claim 34, Ducharme in view of Ota teach the medical device of claim 30.
Ducharme in view of Ota does not teach wherein the pressurizer includes at least one of a piston pump or a peristaltic pump.  
However, Young teaches a miniature infusion pump wherein the pressurizer includes at least one of a piston pump (piston pump, paragraph [0061]) or a peristaltic pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the medical device of Ducharme in view Ota with the miniature infusion pump of Young for the purpose of minimizing the space needed for components installed within a hand held device.  
Regarding claim 35, Ducharme in view of Ota teach the medical device of claim 30.
Ducharme in view of Ota does not teach wherein the actuator is coupled to a memory positioned on a printed circuit board.  
However, Young teaches a miniature infusion pump wherein the actuator (external programmer 20, paragraph [0023]) is coupled (wirelessly, paragraph [0023]) to a memory on a printed circuit board (retrieve therapy information, paragraph [0023], and Fig. 2).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Ducharme in view Ota by coupling the actuator to a memory on a printed circuit board for the purpose of utilizing modern electronics to control the pump.  
Regarding claim 36, Ducharme in view of Ota in view of Young teach the medical device of claim 35, wherein the memory includes stored commands for actuating the pressurizer (Young, instructions stored in memory 28 to deliver a therapeutic agent, paragraph [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Ducharme in view Ota in view of Young with the stored commands of Young for the purpose of stream lining pump control.  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ducharme in view of Ota and further in view of Ross et al. (Ross), US 2013/0072950 A1 and O’Boyle, US 4,822,344.
Regarding claim 33, Ducharme in view of Ota teach the medical device of claim 30. 
Ducharme in view of Ota do not teach wherein the actuator is rotatable.
However, Ross teaches a medical device (ultrasonic surgical instrument 510, paragraph [0043]) having an actuator (pump switch 520, paragraph [0043]) wherein the actuator is rotatable (rotary control, paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify actuator of Ducharme with the rotatable actuator of Ross to enable the user to continuously vary the speed of the pump, paragraph [0043], as taught by Ross).
Ducharme does not teach wherein the actuator includes indicia representing at least one of a speed, a frequency, and/or a duration of a desired delivery of the irrigation fluid in the second branch through the channel.  
However, O’Boyle teaches an apparatus for controlling fluid flow rate wherein the actuator (dial cover 7, col. 4, line 52) includes indicia (indicium, col. 4, line 58) representing at least one of a speed (flow rates, col. 4, line 51), a frequency, and/or a duration of a desired delivery of the irrigation fluid in the second branch through the channel.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotatable actuator of Ducharme in view Ota in view of Ross with the indicia of O’Boyle for the purpose of informed user input to control flow rate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                             
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783